Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 2, 4, 6, 8, 10-12, 14, 16, 18, and 20 each recite the phrase “standard twill weave translucent material”, but it is not clear what structure is invoked by the term “standard”. The present specification does not define the term “standard”, and there is no universally-accepted definition in the art of a “standard” twill weave translucent material. Furthermore, it is not clear what type of feature, in particular, “standard” is referring to (i.e., a “standard” composition, a “standard” weave pattern, a “standard” fiber size, or some other feature). In the interest of compact prosecution, the claimed “standard twill weave translucent material” will be interpreted as a “twill weave translucent material”.
	Claims 2-20 are furthermore rejected as indefinite due to dependence on claims which include the indefinite term “standard”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cabello et al (ES2765374B2) in view of Cole et al (US 2010/0300054 A1). Cabello is read from an English machine translation, which has been placed in the application file.
With regards to claim 1, Cabello discloses an antimicrobial filter material comprising an internal layer (a) containing polypropylene filled with silver nitrate (i.e., an antimicrobial composite including a top layer having first polypropylene film impregnated with a silver compound) which has a density of at least 0.01 g / m2, most preferably between 20 and 300 g / m2 (overlapping the claimed range of 30.36 grams per square meter to 70.84 grams per square meter), an intermediate layer (b) formed of fibers and having a basis weight of at least 0.01 g / m2 (i.e., a second layer beneath and in contact with the top layer which has a density overlapping the claimed range of 81.6 grams per square meter and 190.4 grams per square meter), and an additional layer (b’) containing polypropylene and having a density of at least 0.01 g / m2 (i.e., a third layer beneath and in contact with the second layer, the third layer comprising a second polypropylene film and having a density overlapping the claimed range of 11.04 grams per square meter to 25.76 grams per square meter) (Cabello – Translation: page 2, “Description of Invention” including numerals “i)” and “ii)”; page 3, “In a more preferred embodiment, the polymeric material that make up the inner layer (a)… polypropylene…”; page 3, “In another preferred embodiment, the intermediate layer (b) contains particles, nanoparticles or liquids… silver nitrate…”; page 3, “In another preferred embodiment the intermediate layer (b) comprises an additional layer…”; claim 1). As the ranges of Cabello overlap the claimed ranges, a prima facie case of obviousness with respect to these ranges has been established. See MPEP 2144.05. Cabello further discloses testing the antimicrobial properties of the material with respect to Staphylococcus aureous strain CECT240 (ATCC 6538P), and notes that a strong growth inhibition with a reduction of three recording units (i.e., R>3, which corresponds to a specific antimicrobial activity of at least 3). With regards to the claimed thickness ranges, Cabello teaches that greater thicknesses achieve greater filtration capacity, but low thicknesses are necessary for good respiration (Cabello: page 3, “In another preferred embodiment, the multilayer filters of the present invention can be used alone…”; page 7, “The biodesintigration… necessary for good respiration”). Cabello further discloses creating its layers “until the thickness is desired” (i.e., thickness is adjustable through routine experimentation) (Cabello: page 4, “In the present invention, the layer-by-layer…. Is electrospun until the thickness is desired…”). Based on the foregoing, a person of ordinary skill in the art would have found it obvious to have optimized the thicknesses of each of the layers of Cabello, in search of a material having a balance of filtration capacity and respiration, and furthermore, such adjustment would have been both known and routine.
Although Cabello discloses a fiber material for the second layer, Cabello does not specifically disclose a twill weave translucent material.
Cole is directed to fibrous activated materials for removing airborne agents through inclusion of materials having anti-microbial activity (Cole: para. [0001]-[0006]). For its materials, Cole suggests the selection of a twill weave pattern as it is “well known in the art” and “suitable for use with polymer fibers such as those described herein”, and furthermore, it has “a plurality of functionalities and good physical characteristics” (Cole: para. [0080]-[0081]). It is noted that, technically, any twill weave material is translucent, as it contains fibers in such a pattern that light can pass in certain areas and not through others. Cabello and Cole are analogous art in that they are related to the same field of endeavor of antimicrobial fibrous composites. A person of ordinary skill in the art would have found it obvious to have included the translucent twill weave material of Cole for the fiber material in the second layers of Cabello, as such materials are known in the art as suitable for forming antimicrobial composites, and furthermore, such materials have “a plurality of functionalities and good physical characteristics” (Cole: para. [0080]-[0081]).
With regards to claim 2, Cabello teaches that its laminate can include one or more additional intermediate layers (b’), and therefore, addition of a fourth layer below the third layer would have been obvious based on Cabello’s express suggestion (see above discussion). Cabello further suggests that the additional layer can be made of polypropylene and selected to have an average mass of at least 0.01 g / m2, which overlaps the claimed range of 11.04 grams per square meter to 25.76 grams per square meter (see above discussion). Regarding the claimed thickness, a person of ordinary skill in the art would have found it obvious to have optimized the thicknesses of each of the layers of Cabello, in search of a material having a balance of filtration capacity and respiration, and furthermore, such adjustment would have been both known and routine (see above discussion). Forming the layer as a twill weave translucent material would have been obvious, as such a material is well known in the art for providing improved physical characteristics (see above discussion).
With regards to claim 3, Cabello teaches that its laminate can include one or more additional intermediate layers (b’), and therefore, addition of a fifth layer below the fourth layer would have been obvious based on Cabello’s express suggestion (see above discussion). Cabello further suggests that the additional layer can be made of polypropylene and selected to have an average mass of at least 0.01 g / m2, which overlaps the claimed range of 81.6 grams per square meter to 190.4 grams per square meter (see above discussion). Regarding the claimed thickness, a person of ordinary skill in the art would have found it obvious to have optimized the thicknesses of each of the layers of Cabello, in search of a material having a balance of filtration capacity and respiration, and furthermore, such adjustment would have been both known and routine (see above discussion). 
With regards to claim 4, Cabello teaches that its laminate can include one or more additional intermediate layers (b’), and therefore, addition of a sixth layer below the fifth layer would have been obvious based on Cabello’s express suggestion (see above discussion). Cabello further suggests that the additional layer can be made of polypropylene and selected to have an average mass of at least 0.01 g / m2, which overlaps the claimed range of 11.04 grams per square meter to 25.76 grams per square meter (see above discussion). Regarding the claimed thickness, a person of ordinary skill in the art would have found it obvious to have optimized the thicknesses of each of the layers of Cabello, in search of a material having a balance of filtration capacity and respiration, and furthermore, such adjustment would have been both known and routine (see above discussion). Forming the layer as a twill weave translucent material would have been obvious, as such a material is well known in the art for providing improved physical characteristics (see above discussion).
With regards to claim 5, Cabello teaches that its laminate can include one or more additional intermediate layers (b’), and therefore, addition of a seventh layer below the sixth layer would have been obvious based on Cabello’s express suggestion (see above discussion). Cabello further suggests that the additional layer can be made of polypropylene and selected to have an average mass of at least 0.01 g / m2, which overlaps the claimed range of 81.6 grams per square meter to 190.4 grams per square meter (see above discussion). Regarding the claimed thickness, a person of ordinary skill in the art would have found it obvious to have optimized the thicknesses of each of the layers of Cabello, in search of a material having a balance of filtration capacity and respiration, and furthermore, such adjustment would have been both known and routine (see above discussion). 
With regards to claim 6, Cabello teaches that its laminate can include one or more additional intermediate layers (b’), and therefore, addition of an eighth layer below the seventh layer would have been obvious based on Cabello’s express suggestion (see above discussion). Cabello further suggests that the additional layer can be made of polypropylene and selected to have an average mass of at least 0.01 g / m2, which overlaps the claimed range of 11.04 grams per square meter to 25.76 grams per square meter (see above discussion). Regarding the claimed thickness, a person of ordinary skill in the art would have found it obvious to have optimized the thicknesses of each of the layers of Cabello, in search of a material having a balance of filtration capacity and respiration, and furthermore, such adjustment would have been both known and routine (see above discussion). Forming the layer as a twill weave translucent material would have been obvious, as such a material is well known in the art for providing improved physical characteristics (see above discussion).
With regards to claim 7, Cabello teaches that its laminate can include one or more additional intermediate layers (b’), and therefore, addition of a ninth layer below the eighth layer would have been obvious based on Cabello’s express suggestion (see above discussion). Cabello further suggests that the additional layer can be made of polypropylene and selected to have an average mass of at least 0.01 g / m2, which overlaps the claimed range of 81.6 grams per square meter to 190.4 grams per square meter (see above discussion). Regarding the claimed thickness, a person of ordinary skill in the art would have found it obvious to have optimized the thicknesses of each of the layers of Cabello, in search of a material having a balance of filtration capacity and respiration, and furthermore, such adjustment would have been both known and routine (see above discussion). 
With regards to claim 8, Cabello teaches that its laminate can include one or more additional intermediate layers (b’), and therefore, addition of a tenth layer below the ninth layer would have been obvious based on Cabello’s express suggestion (see above discussion). Cabello further suggests that the additional layer can be made of polypropylene and selected to have an average mass of at least 0.01 g / m2, which overlaps the claimed range of 11.04 grams per square meter to 25.76 grams per square meter (see above discussion). Regarding the claimed thickness, a person of ordinary skill in the art would have found it obvious to have optimized the thicknesses of each of the layers of Cabello, in search of a material having a balance of filtration capacity and respiration, and furthermore, such adjustment would have been both known and routine (see above discussion). Forming the layer as a twill weave translucent material would have been obvious, as such a material is well known in the art for providing improved physical characteristics (see above discussion).
With regards to claim 9, Cabello teaches that its laminate can include one or more additional intermediate layers (b’), and therefore, addition of an eleventh layer below the tenth layer would have been obvious based on Cabello’s express suggestion (see above discussion). Cabello further suggests that the additional layer can be made of polypropylene and selected to have an average mass of at least 0.01 g / m2, which overlaps the claimed range of 81.6 grams per square meter to 190.4 grams per square meter (see above discussion). Regarding the claimed thickness, a person of ordinary skill in the art would have found it obvious to have optimized the thicknesses of each of the layers of Cabello, in search of a material having a balance of filtration capacity and respiration, and furthermore, such adjustment would have been both known and routine (see above discussion).
With regards to claim 10, Cabello teaches that its laminate can include one or more additional intermediate layers (b’), and therefore, addition of a twelfth layer below the eleventh layer would have been obvious based on Cabello’s express suggestion (see above discussion). Cabello further suggests that the additional layer can be made of polypropylene and selected to have an average mass of at least 0.01 g / m2, which overlaps the claimed range of 11.04 grams per square meter to 25.76 grams per square meter (see above discussion). Regarding the claimed thickness, a person of ordinary skill in the art would have found it obvious to have optimized the thicknesses of each of the layers of Cabello, in search of a material having a balance of filtration capacity and respiration, and furthermore, such adjustment would have been both known and routine (see above discussion). Forming the layer as a twill weave translucent material would have been obvious, as such a material is well known in the art for providing improved physical characteristics (see above discussion).
With regards to claim 11, Cabello discloses an antimicrobial filter material comprising an internal layer (a) containing polypropylene filled with silver nitrate (i.e., an antimicrobial composite including a top layer having first polypropylene film impregnated with a silver compound) which has a density of at least 0.01 g / m2, most preferably between 20 and 300 g / m2 (overlapping the claimed range of 30.36 grams per square meter to 70.84 grams per square meter), an intermediate layer (b) formed of fibers and having a basis weight of at least 0.01 g / m2 (i.e., a second layer beneath and in contact with the top layer which has a density overlapping the claimed range of 81.6 grams per square meter and 190.4 grams per square meter), and an additional layer (b’) containing polypropylene and having a density of at least 0.01 g / m2 (i.e., a third layer beneath and in contact with the second layer, the third layer comprising a second polypropylene film and having a density overlapping the claimed range of 11.04 grams per square meter to 25.76 grams per square meter) (Cabello – Translation: page 2, “Description of Invention” including numerals “i)” and “ii)”; page 3, “In a more preferred embodiment, the polymeric material that make up the inner layer (a)… polypropylene…”; page 3, “In another preferred embodiment, the intermediate layer (b) contains particles, nanoparticles or liquids… silver nitrate…”; page 3, “In another preferred embodiment the intermediate layer (b) comprises an additional layer…”; claim 1). As the ranges of Cabello overlap the claimed ranges, a prima facie case of obviousness with respect to these ranges has been established. See MPEP 2144.05. With regards to the claimed thickness ranges, Cabello teaches that greater thicknesses achieve greater filtration capacity, but low thicknesses are necessary for good respiration (Cabello: page 3, “In another preferred embodiment, the multilayer filters of the present invention can be used alone…”; page 7, “The biodesintigration… necessary for good respiration”). Cabello further discloses creating its layers “until the thickness is desired” (i.e., thickness is adjustable through routine experimentation) (Cabello: page 4, “In the present invention, the layer-by-layer…. Is electrospun until the thickness is desired…”). Based on the foregoing, a person of ordinary skill in the art would have found it obvious to have optimized the thicknesses of each of the layers of Cabello, in search of a material having a balance of filtration capacity and respiration, and furthermore, such adjustment would have been both known and routine. Although Cabello does not expressly disclose a specific antiviral activity with respect to bacteriophage MS2 of at least 5.4, Cabello teaches the inclusion of antimicrobial copper, which is the same material admitted by the present specification to providing the claimed antiviral action (Cabello: page 3, “In another preferred embodiment… copper, copper oxide…”). Therefore, the material of Cabello is expected to provide a specific antiviral activity with respect to bacteriophage MS2 of at least 5.4. 
Although Cabello discloses a fiber material for the second layer, Cabello does not specifically disclose a twill weave translucent material.
Cole is directed to fibrous activated materials for removing airborne agents through inclusion of materials having anti-microbial activity (Cole: para. [0001]-[0006]). For its materials, Cole suggests the selection of a twill weave pattern as it is “well known in the art” and “suitable for use with polymer fibers such as those described herein”, and furthermore, it has “a plurality of functionalities and good physical characteristics” (Cole: para. [0080]-[0081]). It is noted that, technically, any twill weave material is translucent, as it contains fibers in such a pattern that light can pass in certain areas and not through others. Cabello and Cole are analogous art in that they are related to the same field of endeavor of antimicrobial fibrous composites. A person of ordinary skill in the art would have found it obvious to have included the translucent twill weave material of Cole for the fiber material in the second layers of Cabello, as such materials are known in the art as suitable for forming antimicrobial composites, and furthermore, such materials have “a plurality of functionalities and good physical characteristics” (Cole: para. [0080]-[0081]).
With regards to claim 12, Cabello teaches that its laminate can include one or more additional intermediate layers (b’), and therefore, addition of a fourth layer below the third layer would have been obvious based on Cabello’s express suggestion (see above discussion). Cabello further suggests that the additional layer can be made of polypropylene and selected to have an average mass of at least 0.01 g / m2, which overlaps the claimed range of 11.04 grams per square meter to 25.76 grams per square meter (see above discussion). Regarding the claimed thickness, a person of ordinary skill in the art would have found it obvious to have optimized the thicknesses of each of the layers of Cabello, in search of a material having a balance of filtration capacity and respiration, and furthermore, such adjustment would have been both known and routine (see above discussion). Forming the layer as a twill weave translucent material would have been obvious, as such a material is well known in the art for providing improved physical characteristics (see above discussion).
With regards to claim 13, Cabello teaches that its laminate can include one or more additional intermediate layers (b’), and therefore, addition of a fifth layer below the fourth layer would have been obvious based on Cabello’s express suggestion (see above discussion). Cabello further suggests that the additional layer can be made of polypropylene and selected to have an average mass of at least 0.01 g / m2, which overlaps the claimed range of 81.6 grams per square meter to 190.4 grams per square meter (see above discussion). Regarding the claimed thickness, a person of ordinary skill in the art would have found it obvious to have optimized the thicknesses of each of the layers of Cabello, in search of a material having a balance of filtration capacity and respiration, and furthermore, such adjustment would have been both known and routine (see above discussion). 
With regards to claim 14, Cabello teaches that its laminate can include one or more additional intermediate layers (b’), and therefore, addition of a sixth layer below the fifth layer would have been obvious based on Cabello’s express suggestion (see above discussion). Cabello further suggests that the additional layer can be made of polypropylene and selected to have an average mass of at least 0.01 g / m2, which overlaps the claimed range of 11.04 grams per square meter to 25.76 grams per square meter (see above discussion). Regarding the claimed thickness, a person of ordinary skill in the art would have found it obvious to have optimized the thicknesses of each of the layers of Cabello, in search of a material having a balance of filtration capacity and respiration, and furthermore, such adjustment would have been both known and routine (see above discussion). Forming the layer as a twill weave translucent material would have been obvious, as such a material is well known in the art for providing improved physical characteristics (see above discussion).
With regards to claim 15, Cabello teaches that its laminate can include one or more additional intermediate layers (b’), and therefore, addition of a seventh layer below the sixth layer would have been obvious based on Cabello’s express suggestion (see above discussion). Cabello further suggests that the additional layer can be made of polypropylene and selected to have an average mass of at least 0.01 g / m2, which overlaps the claimed range of 81.6 grams per square meter to 190.4 grams per square meter (see above discussion). Regarding the claimed thickness, a person of ordinary skill in the art would have found it obvious to have optimized the thicknesses of each of the layers of Cabello, in search of a material having a balance of filtration capacity and respiration, and furthermore, such adjustment would have been both known and routine (see above discussion). 
With regards to claim 16, Cabello teaches that its laminate can include one or more additional intermediate layers (b’), and therefore, addition of an eighth layer below the seventh layer would have been obvious based on Cabello’s express suggestion (see above discussion). Cabello further suggests that the additional layer can be made of polypropylene and selected to have an average mass of at least 0.01 g / m2, which overlaps the claimed range of 11.04 grams per square meter to 25.76 grams per square meter (see above discussion). Regarding the claimed thickness, a person of ordinary skill in the art would have found it obvious to have optimized the thicknesses of each of the layers of Cabello, in search of a material having a balance of filtration capacity and respiration, and furthermore, such adjustment would have been both known and routine (see above discussion). Forming the layer as a twill weave translucent material would have been obvious, as such a material is well known in the art for providing improved physical characteristics (see above discussion).
With regards to claim 17, Cabello teaches that its laminate can include one or more additional intermediate layers (b’), and therefore, addition of a ninth layer below the eighth layer would have been obvious based on Cabello’s express suggestion (see above discussion). Cabello further suggests that the additional layer can be made of polypropylene and selected to have an average mass of at least 0.01 g / m2, which overlaps the claimed range of 81.6 grams per square meter to 190.4 grams per square meter (see above discussion). Regarding the claimed thickness, a person of ordinary skill in the art would have found it obvious to have optimized the thicknesses of each of the layers of Cabello, in search of a material having a balance of filtration capacity and respiration, and furthermore, such adjustment would have been both known and routine (see above discussion). 
With regards to claim 18, Cabello teaches that its laminate can include one or more additional intermediate layers (b’), and therefore, addition of a tenth layer below the ninth layer would have been obvious based on Cabello’s express suggestion (see above discussion). Cabello further suggests that the additional layer can be made of polypropylene and selected to have an average mass of at least 0.01 g / m2, which overlaps the claimed range of 11.04 grams per square meter to 25.76 grams per square meter (see above discussion). Regarding the claimed thickness, a person of ordinary skill in the art would have found it obvious to have optimized the thicknesses of each of the layers of Cabello, in search of a material having a balance of filtration capacity and respiration, and furthermore, such adjustment would have been both known and routine (see above discussion). Forming the layer as a twill weave translucent material would have been obvious, as such a material is well known in the art for providing improved physical characteristics (see above discussion).
With regards to claim 19, Cabello teaches that its laminate can include one or more additional intermediate layers (b’), and therefore, addition of an eleventh layer below the tenth layer would have been obvious based on Cabello’s express suggestion (see above discussion). Cabello further suggests that the additional layer can be made of polypropylene and selected to have an average mass of at least 0.01 g / m2, which overlaps the claimed range of 81.6 grams per square meter to 190.4 grams per square meter (see above discussion). Regarding the claimed thickness, a person of ordinary skill in the art would have found it obvious to have optimized the thicknesses of each of the layers of Cabello, in search of a material having a balance of filtration capacity and respiration, and furthermore, such adjustment would have been both known and routine (see above discussion).
With regards to claim 20, Cabello teaches that its laminate can include one or more additional intermediate layers (b’), and therefore, addition of a twelfth layer below the eleventh layer would have been obvious based on Cabello’s express suggestion (see above discussion). Cabello further suggests that the additional layer can be made of polypropylene and selected to have an average mass of at least 0.01 g / m2, which overlaps the claimed range of 11.04 grams per square meter to 25.76 grams per square meter (see above discussion). Regarding the claimed thickness, a person of ordinary skill in the art would have found it obvious to have optimized the thicknesses of each of the layers of Cabello, in search of a material having a balance of filtration capacity and respiration, and furthermore, such adjustment would have been both known and routine (see above discussion). Forming the layer as a twill weave translucent material would have been obvious, as such a material is well known in the art for providing improved physical characteristics (see above discussion).








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.W./
Examiner, Art Unit 1783

/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783